Second Quarter 2010 Earnings Call & Webcast August 12, 2010 Opening Comments 2 •Business Highlights - Roland Smith –Economic and competitive environment –Second quarter 2010 highlights –Second quarter brand updates –Recent international developments •Financial Overview - Steve Hare –Second quarter consolidated financial overview –Stock repurchases and dividends –2010 financial outlook •Brand Strategies and Investment Highlights - Roland Smith •Q&A Agenda 3 Wendy’s/Arby’s Group Reported Today: •Second Quarter 2010 Results •Updated 2010 Outlook •Balance Sheet Highlights •Adjusted EBITDA •Selected Brand Financial Highlights •Form 10-Q Second Quarter 2010 4 Forward-Looking Statements and Regulation G This presentation, and certain information that management may discuss in connection with this presentation, may contain statements that are not historical facts, including, importantly, information concerning possible or assumed future results of our operations.Those statements constitute “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995 (the “Reform Act”).For all our forward-looking statements, we claim the protection of the safe harbor for forward-looking statements contained in the Reform Act. Many important factors could affect our future results and could cause those results to differ materially from those expressed in or implied by our forward-looking statements.Such factors, all of which are difficult or impossible to predict accurately, and many of which are beyond our control, include but are not limited to those identified under the caption “Forward-Looking Statements” in our most recent earnings press release and in the “Special Note Regarding Forward-Looking Statements and Projections” and “Risk Factors” sections of our most recent Form 10-K and subsequent Form 10-Qs. In addition, this presentation and certain information management may discuss in connection with this presentation reference non-GAAP financial measures, such as earnings before interest, taxes, depreciation and amortization, or EBITDA.Reconciliations of non-GAAP financial measures to the most directly comparable GAAP financial measure are in the Appendix to this presentation, and are included in the earnings release and posted on the Investor Relations section of our website. Business Highlights 6 90 80 70 60 50 40 30 20 Unemployment Remains High and Consumer Confidence Declined in June and July 7 QSR Brands Value Tier McDonald’s Dollar menu, including breakfast (national) $2.99 mini combo meals (regional) $0.49 hamburger/$0.59 cheeseburger (regional) Burger King $1 double cheeseburger Taco Bell $2 mini combo meals Pizza Hut $10 any pizza Subway $5 for any footlong sub Sonic $2.99 footlong quarter pound Coney hotdog Jack in the Box $3.99 “Really Big Chicken Sandwich” combo QSR Restaurant Brands are Still Emphasizing Value Promotions 8 •Adjusted EBITDA* grew 3.2% to $120.9 million –Net income was $10.7 million •Wendy’s: –50 basis point restaurant margin improvement in company- operated stores •Arby’s: –Focused on turnaround plan to re-energize the brand –Transactions improved to flat •G&A Expense decreased 13.5% to $97.5 million –Wind down of merger-related integration costs –Decrease in staffing and compensation *See Appendix. Second Quarter 2010 Business Overview 9 April May June Q2 2010 N.A. Same-Store Sales Systemwide(1.7%) Company-owned(2.9%) Franchise(1.4%) Restaurant Margin Q2 201016.4% Q2 200915.9% Wendy’s 2nd Quarter 2010 10 Beef ‘n Cheddar Steakhouse Toasted Sub National: Value Menu Q2 2010 N.A. Same-Store Sales Systemwide(7.4%) Company-owned(8.8%) Franchise(6.7%) Restaurant Margin Q2 201013.4% Q2 200914.9% April May June Arby’s 2nd Quarter 2010 11 Latin America/Caribbean - 216 restaurants Europe/Middle East - 11 restaurants Asia/Pacific - 84 restaurants Current International Restaurants 311 as of Q2 2010 International excludes 476 restaurants in Canada Singapore 35 restaurants (Wendy’s) Middle East 80 restaurants (dual-branded) Turkey 100 restaurants (Arby’s) Russia 180 restaurants (dual-branded) Eastern Caribbean 24 restaurants (Wendy’s) Wendy’s/Arby’s International Major New Development Agreements Financial Overview 13 Second Quarter 2010 Consolidated
